Name: Commission Regulation (EEC) No 2192/84 of 27 July 1984 amending Regulation (EEC) No 3433/81 as regards imports of preserved cultivated mushrooms originating in non-member countries
 Type: Regulation
 Subject Matter: international trade;  agricultural activity;  cooperation policy
 Date Published: nan

 28 . 7 . 84 Official Journal of the European Communities No L 199/31 COMMISSION REGULATION (EEC) No 2192/84 of 27 July 1984 amending Regulation (EEC) No 3433/81 as regards imports of preserved cultivated mushrooms originating in non-member countries the period 1 January to 31 December 1984 ; whereas that Article also makes provision for possible revision of the quantities on the basis of licences issued as at 30 June 1 984 ; whereas a review of licences issued at that date shows that a fresh allocation of the said quantities is justified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common oganization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 988 /84 (2), HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures relating to imports of preserved cultivated mushrooms (  '), and in particular Article 6 thereof, Whereas Article 3 of Regulation (EEC) No 1796/81 provides that the quantities which may be imported without payment of the additional amount must be fixed and allocated between the supplier countries with due regard for traditional trade flows and new suppliers ; Whereas Article 1 of Commission Regulation (EEC) No 3433/81 (4), as last amended by Regulation (EEC) No 3401 /83 H, allocates the quantities in question for Article 1 Article 1 of Regulation (EEC) No 3433/81 is hereby replaced by the following : 4Article 1 The quantity fixed in Article 3 of Regulation (EEC) No 1796/81 shall be allocated among the Member States for the period 1 January to 31 December 1984 as follows : (net weight in tonnes) Country of origin China Korea Taiwan Hong Kong Spain Other Importing country Belgium / Luxembourg ) 272  20  12  Denmark 536 20     Federal Republic of Germany 27 609 1 390 2 228 434 941 565 Greece 15 5 120  126 20 France 10  16   2 Ireland       Italy   22    Netherlands 60 15 44  7  United Kingdom 125  136   9 (') OJ No L 73 , 21 . 3 . 1977, p. 1 . ( J) OJ No L 103 , 16 . 4 . 1984, p. 11 . O OJ No L 183 , 4 . 7 . 1981 , p. 1 . ( «) OJ No L 346 , 2 . 12 . 1981 , p. 5 .b) OJ No L 337, 2 . 12 . 1983 , p. 16 . No L 199/32 Official Journal of the European Communities 28 . 7. 84 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1984. For the Commission Poul DALSAGER Member of the Commission